 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10 STEVEN H. LUCORE, SR., JUDY L.              CASE NO. 3:17-CV-02452-DMS-BLM
   LUCORE,
11                                             The Hon. Dana M. Sabraw
               Plaintiffs,
12                                             JUDGMENT IN FAVOR OF
         vs.                                   DEFENDANTS DEUTSCHE BANK
13
   DEUTSCHE BANK NATIONAL                      NATIONAL TRUST COMPANY, AS
14 TRUST COMPANY, AS TRUSTEE                   TRUSTEE FOR THE HOLDERS OF
   FOR THE HOLDERS OF NEW                      NEW CENTURY HOME EQUITY
15 CENTURY HOME EQUITY LOAN                    LOAN TRUST, SERIES 2005-A,
   TRUST, SERIES 2005-A, ASSET                 ASSET BACKED PASS-THROUGH
16 BACKED PASS-THROUGH                         CERTIFICATES; BANK OF
   CERTIFICATES; BANK OF                       AMERICA, N.A.; MCGUIREWOODS
17 AMERICA, N.A.; MCGUIREWOODS
   LLP; PIPER A. WALDRON;                      LLP; CAROLEE ANNE HOOVER;
18 CAROLEE ANNE HOOVER; LAURA                  LAURA G. BRYS; PIPER A.
   G. BRYS; FIRST LEGAL                        WALDRON; AND ALISON V. LIPPA,
19 INVESTIGATIONS; R.T. HANSELL;               AND AGAINST PLAINTIFFS
   AND DOES 1-10, INCLUSIVE,                   STEVEN H. LUCORE, SR. AND
20
               Defendants.
                                               JUDY L. LUCORE
21
22
23
24
25
26
27
28                                         1
       JUDGMENT IN FAVOR OF DEFENDANTS DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
     TRUSTEE; BANK OF AMERICA, N.A.; MCGUIREWOODS LLP; CAROLEE ANNE HOOVER; LAURA G.
                        BRYS; PIPER A. WALDRON; AND ALISON V. LIPPA
 1         Having determined that the motion for entry of a separate judgment by
 2 Defendants Deutsche Bank National Trust Company, as Trustee for the Holders of New
 3 Century Home Equity Loan Trust, Series 2005-A, Asset Backed Pass-Through
 4 Certificates; Bank of America, N.A.; McGuireWoods LLP; Carolee Anne Hoover;
 5 Laura G. Brys; Piper A. Waldron; and Alison V. Lippa (“Bank Defendants”) (Docket
 6 #43) is now moot in view of Docket #52, and in further view of this Court’s prior
 7 rulings in Docket #41 and #57,
 8         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 9         1.    Judgment shall be and hereby is entered in favor of the Bank Defendants
10 and each of them, and against Plaintiffs Steven H. Lucore, Sr. and Judy L. Lucore
11 (“Plaintiffs”) on the Plaintiffs’ claims alleged in their complaint (Docket #1) for
12 fraud, civil harassment and malicious prosecution (“the Complaint”).
13         2.    Plaintiffs shall recover nothing on their Complaint against the Bank
14 Defendants.
15 Dated: March 5, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28                                             2
        JUDGMENT IN FAVOR OF DEFENDANTS DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
      TRUSTEE; BANK OF AMERICA, N.A.; MCGUIREWOODS LLP; CAROLEE ANNE HOOVER; LAURA G.
                         BRYS; PIPER A. WALDRON; AND ALISON V. LIPPA
